Citation Nr: 0832758	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-16 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of this hearing is associated with the veteran's 
claims folder.


FINDING OF FACT

The veteran's hypertension is not etiologically related to 
service. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service, or within one year after discharge from 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Missing service treatment records

Certain of the veteran's service treatment records may be 
missing.  Under such circumstances, the Court of Appeals for 
Veterans Claims (Court) has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

While it is unfortunate that the veteran's complete service 
treatment records may be unavailable, the appeal must be 
decided on the evidence of record; the Board's analysis has 
been undertaken with this heightened duty in mind.  


History and Analysis

The veteran contends that his hypertension first manifested 
itself in service, as he was informed several times that he 
had elevated blood pressure during active duty.  The 
veteran's available service treatment records do not contain 
any diagnosis of hypertension.  The veteran's enlistment 
examination in July 1979 reveals a blood pressure reading of 
120/64.  The only other blood pressure readings contained in 
the service treatment records are related to the veteran's 
knee surgery in May 1984.  On May 7, 1984, the veteran had a 
blood pressure reading of 112/82, which is within a normal 
range.  On May 8, 1984, an anesthesia record shows a blood 
pressure reading of 140/80, which is borderline high.  The 
veteran's blood pressure was also taken six times over an 
hour and a half period on May 8, 1984, which showed readings 
of 136/92, 144/100, 162/88, 144/86, 136/22 and 136/74, all 
elevated readings.  The rest of the veteran's available 
service treatment records are negative for any other 
complaint, treatment, diagnosis or finding related to 
hypertension.

Post-service medical evidence reveals that the veteran 
currently has hypertension.  Private treatment records from 
Dr. S. T. in 1999 note that the veteran had been treated with 
medication for hypertension by that office since 1998.  The 
veteran's blood pressure was noted to be 134/108.  The 
assessment indicated that the veteran had hypertension; there 
was a component of stress involved, but the veteran obviously 
needed control with medication since his blood pressure 
became more elevated after he stopped calcium channel blocker 
that past fall.  Both private and VA treatment records since 
that time show that the veteran continues to be treated for 
hypertension.  

An October 2005 VA examiner, who reviewed the veteran's 
medical records, noted that the veteran reported he was 
informed that his blood pressure was higher than normal in 
service a number of times.  The veteran reported that his 
current hypertension has existed since 1981 and that his 
current symptoms are headaches and dizziness.  He was 
treating his hypertension with medication and his response 
seemed to have been good.  The veteran's blood pressure 
readings during the examination were 148/84, 161/106 and 
137/95.  The examiner diagnosed hypertension.  Subjective 
factors for the diagnosis were headache and dizziness and the 
objective factor was elevated blood pressure.  The examiner 
opined that he could not resolve the issue of whether the 
veteran's hypertension was related to his military service 
without resorting to mere speculation.

During the veteran's May 2008 hearing, he testified that he 
did not receive medication for hypertension during service.  
He stated that the doctor who performed his knee surgery in 
May 1984 indicated he probably had hypertension.  After 
service, Dr. S.T. began monitoring his blood pressure and 
first told the veteran he had borderline hypertension in July 
1997.  The veteran began taking medication for his 
hypertension in July 1998 and has continued taking medication 
to the present.  The veteran testified that the medication he 
takes for hypertension makes him feel drowsy, not wanting to 
go to the gym, work out or do yard work, causing him to feel 
generally lethargic.  

While the veteran has stated his belief that his current 
hypertension was caused by service and first manifested 
itself during his military service, as a layperson he is not 
qualified to furnish medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The earliest treatment records post-service in the claims 
file containing an indication of a diagnosis or treatment for 
hypertension are dated 1999.  These records refer to 
treatment commencing in 1998, over ten years after separation 
from active duty.  The Court has indicated that the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Here, the claim was filed 
over 18 years after separation from active duty service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim). 

In this case the Board finds that the veteran currently has a 
diagnosis of hypertension.  The question that must be 
answered is whether or not the hypertension the veteran 
currently suffers from was caused by or related to his 
military service.  The veteran argues that he had elevated 
blood pressure readings during his active military service, 
which led to his current hypertension.  While the service 
treatment records show one day of elevated readings, there 
are no other indications of elevated blood pressure during 
service.  At least one other blood pressure reading, the day 
before the elevated readings, is normal.  In addition, there 
is no indication of any diagnosis or treatment for 
hypertension during service or until nearly eleven years 
after active service, which is when the record reflects he 
began taking medication for his hypertension.  The Board 
notes that there is no medical opinion linking the veteran's 
hypertension to service.  The 2005 VA examiner specifically 
opined that he could not resolve the issue without resort to 
mere speculation.  

It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  For the Board to 
conclude that the appellant's hypertension had its origin 
during military service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

The record shows that the veteran did not have hypertension 
during service or within a year of discharge from active 
service and there is no medical evidence linking the 
veteran's current hypertension to service.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against this claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for 
hypertension must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection, by a 
letter in August 2005, before the adverse rating decision 
that is the subject of this appeal.  In March 2006, shortly 
after the Dingess decision was issued by the Court, the 
veteran was given the specific notice required by Dingess, 
supra.  The Board concludes that VA has met its duty to 
notify the veteran concerning his claim.

As noted above, the veteran contends his complete service 
treatment records (STRs) are not of record.  VA has obtained 
all available STRs, which is supported by the RO's attempts 
to obtain additional STRs from both official sources and the 
veteran himself.  The RO has contacted the National Personnel 
Record Center (NPRC) multiple times.  The responses sent by 
the NPRC indicate that all the records in their possession 
have now been provided and no additional records are 
available.  The veteran has indicated that he does not 
possess any service treatment records.  The Board is 
satisfied that the RO has taken all necessary steps to secure 
STRs and, given the responses from the NPRC and the veteran, 
additional efforts would be futile.  38 U.S.C.A. § 5103A(b).  

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his available service treatment records 
and VA medical records, as well as private medical records 
obtained by VA.  The veteran was also given a VA examination, 
with medical opinion in connection with the claim.  The 
veteran testified before the undersigned at a travel board 
hearing.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for hypertension is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


